Exhibit 10.6
FIRST AMENDMENT TO
EMPLOYMENT AGREEMENT
          THIS FIRST AMENDMENT, by and between American Processing Company, LLC,
a Michigan limited liability company (the “Company”); and David A. Trott
(“Employee”), is entered into on this 29th day of December 2008, but effective
as of the applicable dates set forth below.
PRELIMINARY RECITALS
          A. Employment Agreement. The Company and Employee have entered into a
written Employment Agreement (the “Employment Agreement”), dated as of March 14,
2006 (the “Original Effective Date”), which remains in effect. Since then,
Employee has served as President of the Company until September 20, 2008 (the
“Second Effective Date”) when he began serving the Company as Chairman and Chief
Executive Officer of the Company, pursuant to the Employment Agreement. Any
capitalized terms used in this Amendment, and not defined herein, shall have the
meanings specified in the Employment Agreement.
          B. Purpose of Amendment. The Company and Employee desire to minimize
the risk to Employee of premature income taxation and unnecessary penalties
under Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), by amending certain provisions of the Employment Agreement to comply
with Section 409A of the Code or applicable guidance or regulations thereunder
and to reflect the change to Employee’s title occurring on the Second Effective
Date.
AMENDMENT
          NOW, THEREFORE, in consideration of the foregoing premises and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree to amend the Employment Agreement as
follows:
          1. As of the Original Effective Date, two new sentences are hereby
added at the end of Section 1, reading as follows:
Further, Employee shall not be entitled to Severance Pay pursuant to this
Section 1 unless Employee’s termination without “Cause” constitutes a
“Separation from Service” as such term is defined under Section 409A of the
Internal Revenue Code or applicable guidance or regulations thereunder.
Furthermore, the Severance Pay and any other amount to be paid or benefit to be
provided by the Company to the Employee under Section 1 (and any other payment
under this Agreement made in connection with Employee’s termination of
employment) which is deferred compensation subject to Section 409A of the Code
or applicable guidance or regulations thereunder, shall be paid to Employee in a
lump sum on the date which is six (6) months following the date of Employee’s
Separation from Service.
          2. As of the Second Effective Date, Employee’s position with the
Company shall be Chairman and Chief Executive Officer.
          3. As of the Original Effective Date, a new Section 27 is hereby
inserted into this Agreement, reading as follows:

1



--------------------------------------------------------------------------------



 



27. Section 409A. It is intended that any income or payments to Employee
provided pursuant to this Agreement (any such income or payments being referred
to as “Payments”) will not be subject to the additional tax and interest under
Section 409A of the Internal Revenue Code (a “Section 409A Tax”). The provisions
of the Agreement will be interpreted and construed in favor of complying with
any applicable requirements of Section 409A necessary in order to avoid the
imposition of a Section 409A Tax. The Company and Employee agree to amend
(including retroactively) the Agreement in order to comply with Section 409A,
including amending to facilitate the ability of Employee to avoid the imposition
of, or reduce the amount of, any Section 409A Tax. The Company and Employee
shall reasonably cooperate to provide full effect to this provisions and the
consent to any amendment described in the preceding sentence shall not be
unreasonably withheld by either party. The parties agree that neither party has
(a) an obligation to bring any potential Section 409A Tax to the attention of
the other party or (b) any liability for any Section 409A Tax or any other
reporting or withholding obligation to the other party.
          4. Except as expressly amended in this First Amendment, the Employment
Agreement shall remain in full force and effect according to its terms.
          5. This First Amendment may be executed by facsimile or electronic
transmission and in one or more counterparts, each of which shall be an original
and together shall constitute one instrument.
          IN WITNESS WHEREOF, the undersigned Employee and the Company have
executed this Amendment on the date first stated above, but effective
retroactively as of the applicable effective dates stated above.

                  COMPANY:    
 
                AMERICAN PROCESSING COMPANY, LLC         By: Dolan APC, LLC, its
Manager    
 
           
 
      /s/ James P. Dolan    
 
           
 
      By: James P. Dolan, its President    

         
 
  EMPLOYEE:    
 
       
 
  /s/ David A. Trott    
 
       
 
  David A. Trott    

2